Case 2:20-cv-00351-RGD-LRL Document 86 Filed 06/02/21 Page 1 of 2 PageID# 1692




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                  NORFOLK DIVISION

 THE COLEMAN COMPANY, INC.,                   §
                                              §
 Plaintiff/Counterclaim Defendant,            §
                                              §
        v.                                    §
                                                        Civil Action No. 2:20-cv-351-RGD
                                              §
 TEAM WORLDWIDE CORPORATION, et               §
 al.                                          §
                                              §
 Defendant/Counterclaim Plaintiffs.           §



                  NOTICE PURSUANT TO THE COURT’S
      ORDER REGARDING ELECTRONICALLY STORED INFORMATION (ESI)

        Defendant Team Worldwide Corporation, by its counsel, hereby submits to the Court its

 Report Regarding Electronically Stored Information, attached as Exhibit 1, as required by the

 Court’s Order Regarding Electronically Stored Information dated December 21, 2020.

  Dated: June 2, 2021                             By: /s/ _________________________

                                                  William R. Poynter (VSB No. 48672)
                                                  David Sullivan (VSB No. 45027)
                                                  KALEO LEGAL
                                                  4456 Corporation Lane, Suite 135
                                                  Virginia Beach, VA 23462
                                                  Phone: 757.238.6383
                                                  Fax: 757.304.6175
                                                  wpoynter@kaleolegal.com
                                                  dsullivan@kaleolegal.com

                                                  J. Michael Woods (pro hac vice)
                                                  RuyakCherian LLP
                                                  1901 L St. NW, Suite 700
                                                  Washington, DC 20036
                                                  Telephone: (202) 838-1560
                                                  michaelw@ruyakcherian.com
                                                  Attorneys for Team Worldwide Corporation and Cheng-
                                                  Chung Wang

                                              1
Case 2:20-cv-00351-RGD-LRL Document 86 Filed 06/02/21 Page 2 of 2 PageID# 1693




                                 CERTIFICATE OF SERVICE

        I hereby certify that on June 2, 2021, a copy of DEFENDANT TEAM WORLDWIDE

 CORPORATION’S NOTICE PURSUANT TO THE COURT’S ORDER REGARDING

 ELECTRONICALLY STORED INFORMATION (ESI) was electronically filed with the Clerk of

 Court using the CM/ECF system, which will send notification of such filing to all registered users.


 Dated: June 2, 2021

                                                      /s/William R. Poynter
                                                      William R. Poynter (VSB No. 48672)

                                                      Attorney for Defendant Team Worldwide
                                                      Corporation




                                                 2
